Citation Nr: 0701311	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for recurrent tinnitus.  

2.  Entitlement to service connection for residuals of a left 
arm shrapnel wound.  

3.  Entitlement to service connection for arthritis as a 
residual of in-service cold injuries.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in New York, 
New York.  

The veteran appears to have raised the issue of entitlement 
to service connection for arthritis of the hands as secondary 
to service connected cold injuries.  As this matter has not 
been developed and adjudicated for appellate review, it is 
referred to the RO for appropriate action.

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not demonstrate that the 
veteran's current tinnitus is due to any incident of service.  

2.  There is no competent medical evidence demonstrating 
residuals of a left arm shrapnel wound.  

3.  Competent medical evidence does not demonstrate that the 
veteran's current arthritis of the shoulders and knees was 
shown to be present in service, was not demonstrated within 
the first postservice year; and the evidence does not support 
a link between current arthritis of these joints and military 
service, to include as a result of cold injuries.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a left arm shrapnel wound were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1101, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

3.  Arthritis of the shoulders and knees was not incurred in 
or aggravated by service, nor may they be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303, 307. 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A letter regarding VCAA requirements was sent to the claimant 
in July 2003, prior to the March 2004 rating decision which 
denied service connection for the claims on appeal.  The 
claimant submitted a notice of disagreement with that 
decision, and this appeal ensued.  It is noted that this 
letter included discussion and recitation of the duty to 
notify and assist regulations.  Specifically, these documents 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Several examinations were conducted by 
VA in regards to the claims on appeal.  The evidence of 
record is sufficient to make a decision without obtaining 
additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Recurrent Tinnitus

The veteran claims service connection for recurrent tinnitus.  
He points out that he was recently granted service connection 
for bilateral hearing loss.  However, the service medical 
records do not show any treatment for tinnitus, and the first 
post service mention of this condition was when the veteran 
filed a claim for service connection benefits in June 2003.  
Ultimately, he was noted to have bilateral hearing loss at a 
VA July 2004 audiological evaluation.  Service connection was 
granted for this disorder and a noncompensable rating was 
assigned.  The audiologist noted that the veteran's hearing 
loss was consistent with a history of noise exposure.  
However, as the start of his tinnitus was 38 years post 
service, it was opined that it was not due to his military 
career.  

The Board finds the July 2004 examiner's opinion to be 
competent medical evidence as it is based upon a review of 
the record and corroborated by the clinical findings as 
tinnitus was not reported at any time during service or until 
many, many years later.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based upon the above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has recurrent tinnitus of service origin.  The claim 
is denied.  

Residuals of a Left Arm Shrapnel Wound

Regarding the veteran's claim for residuals of a left arm 
shrapnel wound, the Board notes that a review of the record 
does not show that the veteran has ever received a competent 
medical diagnosis of this condition.  In fact, the service 
medical records do not include any reference to such an 
injury.  Moreover, the veteran was not awarded any medals or 
commendations that would suggest that he incurred such an 
injury.  And post service treatment records do not show that 
a shrapnel wound to the left arm has ever been noted except 
by the veteran.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a left arm shrapnel wound, the claim must be denied.

Even if the veteran did show a shrapnel wound to the left 
shoulder, there is still no competent medical evidence which 
causally relates this to service.  As noted above, there is 
nothing in the objective record to suggest that such an 
inservice injury occurred, and the record reflects that the 
veteran first complained of such many years after his 
discharge from service.  Inasmuch as the evidence on file 
does not tend to show that the veteran has a left arm 
shrapnel wound which may be associated with service, the 
Board must conclude that no additional development, to 
include additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999),Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Consequently, the Board finds that, in 
the circumstances of this case, a remand for an X-ray of the 
left shoulder as requested by the veteran would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, the Board concludes that 
further development and further expending of VA's resources 
is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a left arm shrapnel wound, and 
the claim must be denied.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).

Arthritis Secondary to Service-Connected Cold Injuries

The veteran claim that he has arthritis that is secondary to 
the cold injuries he sustained during service.  Review of the 
service medical records does reflect that he incurred severe 
frostbite of the hands and feet and ear lobes (for which 
service connection is already in effect).  However, these 
records do not show cold injuries to other areas, to include 
the shoulders or knees.  Nor do these records show complaints 
of or treatment for joint problems or arthritis.  

To determine if the veteran had arthritis of service origin, 
to include as a result of inservice cold injuries, a VA 
examination was conducted in October 2003.  The report of 
this evaluation reflects that the veteran's primary complaint 
was of arthritis in the shoulders and knees.  The examiner 
noted that these areas were not involved in the inservice 
cold injuries, and they were more likely the result of the 
aging process.  The Board finds the examiner's opinion to be 
competent medical evidence as it is based on an accurate 
recitation of the veteran's inservice and post service 
medical history and corroborated by the findings made at the 
2003 exam.  

Thus, any current arthritis of the shoulders and knees is not 
related to inservice cold injuries.  (Note:  As the shoulder 
and knee joints are the only areas specifically addressed by 
the examiner, the Board limits the denial to those areas.)  
There is no nexus opinion of record indicating that the 
veteran has arthritis of the shoulders or knees that is 
etiologically related to active service.  As the record 
contains no evidence that these conditions existed during 
service or until many years thereafter, there is no prior 
evidence of arthritis on which to base a nexus opinion.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

Absent evidence of arthritis occurring during active service 
or for many years thereafter, or medical evidence linking the 
veteran's current shoulder and knee arthritis to active 
service, service connection is not warranted.  

To the extent that the veteran ascribes any current shoulder 
or knee arthritis to active service, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu, supra.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for arthritis of the shoulders and knees, and the 
claim must be denied.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).


ORDER

Service connection for recurrent tinnitus is denied.  

Service connection for residuals of a left arm shrapnel wound 
is denied.  

Service connection for arthritis as secondary to residuals of 
cold injuries is denied.  





REMAND

In August 2004, the RO granted service connection for 
bilateral hearing loss.  In a September 2004 statement, the 
veteran indicated that he wished to appeal the rating 
assigned.  The Board finds the September 2004 statement to be 
a timely notice of disagreement regarding the assignment of a 
noncompensable rating for bilateral hearing loss.  

A statement of the case (SOC) has not been sent to the 
veteran regarding this issue.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue an SOC the Board 
remanded the matter for issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of an SOC, so that 
the veteran may have the opportunity to 
complete an appeal on the issue of 
entitlement to an increased compensable 
rating for bilateral hearing loss (if 
he so desires) by filing a timely 
substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


